COLORADO COURT OF APPEALS                                         2017COA109


Court of Appeals No. 16CA0824
City and County of Denver District Court No. 13CV33733
Honorable Catherine A. Lemon, Judge


James Klein and Beth Klein,

Plaintiffs-Appellants,

v.

Tiburon Development LLC, a Colorado corporation; and David Sell,

Defendants-Appellees.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                    Division IV
                           Opinion by JUDGE WELLING
                         Graham and Casebolt*, JJ., concur

                            Announced August 10, 2017


Ridley, McGreevy & Winocur, PC, Robert T. Fishman, Denver, Colorado, for
Plaintiffs-Appellants

Roy W. Penny, Jr., P.C., Roy W. Penny, Jr., Denver, Colorado, for Defendant-
Appellee Tiburon Development LLC

The Law Office of Lauren A. Burnett, P.C., Lauren A. Burnett, Avon, Colorado,
for Defendant-Appellee David Sell


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    This is this case’s second visit to this court. Last time around,

 a division of this court affirmed the district court’s judgment on the

 merits. The present appeal involves the district court’s decision to

 award one side their attorney fees and deny the other side theirs.

 Specifically, Beth and James Klein (the Kleins) appeal the district

 court’s judgment refusing to award them their attorney fees and

 costs pursuant to a line of credit agreement (LOC) between them

 and Tiburon Development LLC (Tiburon). They also appeal certain

 parts of the attorney fees award entered against them and their law

 firm in favor of David Sell (Sell). We affirm in part, reverse in part,

 and remand for further proceedings.

                            I.   Background

                  A.    History Preceding Prior Appeal

¶2    In 2005, the Kleins and their friends, David King, Betty King,

 Sell, and Sell’s brother, formed a limited liability company, Tiburon,

 to build a vacation home in Costa Rica. The Kleins, the Kings, Sell,

 and Sell’s brother (the members) each owned 25% of Tiburon.

¶3    In 2011, Tiburon acquired a Costa Rican corporation that

 owned a vacation home (VC5) in Costa Rica. In conjunction with

 the acquisition, the members entered into an operating plan to


                                    1
 govern Tiburon’s use of VC5. The members agreed to split the

 operating costs for VC5 in proportion to their shares in Tiburon.

¶4    The operating plan incorporated the LOC executed by the

 members as a means of paying for furnishing and outfitting VC5.

 Under the LOC, the Kleins and the Kings each loaned Tiburon

 $15,000, with interest to accrue on any unused outstanding

 balance at a rate of 5.25% per year.

¶5    The members furnished the Costa Rican corporation with

 funds from the LOC and by making purchases for VC5 with their

 own money. When a member purchased something for VC5, the

 member would send the receipt to David King (who voluntarily did

 the accounting for Tiburon), and he would credit that purchase to

 the purchasing member’s Tiburon capital account.

¶6    All was not well in paradise. Disagreements between the

 members arose when they began decorating VC5. And those

 disagreements worsened over time.

¶7    In December 2012, the Kleins purchased their own vacation

 home in Costa Rica and stopped using VC5. In July 2013, the

 Kleins offered their interest in Tiburon for purchase by the other

 members, with the offer remaining open for thirty days. The other


                                   2
 members did not accept the offer. Also in July, the Kleins

 requested that the outstanding balance on the LOC be paid. David

 King performed the accounting necessary to calculate the

 outstanding balance on the LOC by equalizing all of the members’

 capital contributions over the years. According to that accounting,

 Sell and his brother collectively owed the Kleins $4686 to satisfy the

 outstanding balance on the LOC. Sell and his brother paid the

 Kleins $4686 on August 7, 2013.

¶8    In August 2013, the Kleins stopping paying their share of

 VC5’s operating costs.1 They sued Tiburon, asserting the following

 claims: (1) request for a judicial dissolution of Tiburon; (2) request

 for an independent accounting; (3) breach of the LOC; and (4) civil

 theft. The Kleins also sued Sell for civil theft. Tiburon

 counterclaimed for 25% of VC5’s operating costs, alleging that the

 Kleins had failed to pay such sums since August 2013. All parties

 requested awards of attorney fees and costs.


 1 Before August 2013, the Kleins never paid any portion of VC5’s
 operating costs because Sell and his brother paid the costs and had
 those payments credited to their capital contributions to Tiburon.
 After the members’ contributions were equalized, however, the
 members were responsible for paying their share of the costs
 pursuant to the operating plan.

                                    3
¶9       While the case was pending, the district court dismissed the

  Kleins’ claim for judicial dissolution because they had caused an

  extrajudicial dissolution of Tiburon.

¶ 10     In October 2014, following a trial to the court, the court ruled

  as follows on the remaining claims:

        Tiburon did not breach the LOC by offsetting the members’

         capital contributions against the outstanding balance. The

         contracts governing Tiburon provided for the members’ capital

         contributions to be equalized and David King’s accounting

         satisfied that provision.

        Tiburon breached the LOC by not paying the Kleins interest on

         the loan. The Kleins, however, failed to prove actual damages

         for this breach; thus, the court awarded them nominal

         damages of one dollar.

        David King’s accounting was substantially fair and accurate,

         and any inaccuracies were immaterial. Therefore, an

         independent accounting was unnecessary.

        The Kleins’ civil theft claims against Tiburon and Sell were

         meritless. There was no evidence that any member had stolen




                                      4
         the Kleins’ personal property or that the Kleins had been

         denied access to VC5.

        The Kleins breached the operating plan by not paying their

         share of VC5’s operating costs. The court awarded Tiburon

         $2510 — 25% of VC5’s operating costs since August 2013.

        Tiburon and Sell were entitled to their costs as prevailing

         parties.

        It was premature to make a determination regarding attorney

         fees, and the parties were free to file appropriate motions

         under C.R.C.P. 121.

¶ 11     The Kleins filed a C.R.C.P. 59 motion for amendment of the

  court’s findings and judgment or, in the alternative, for a new trial.

  The Kleins requested an award of attorney fees and costs in their

  C.R.C.P. 59 motion and in a separate motion, arguing that the LOC

  contained a fee-shifting provision that provided for an award of

  attorney fees. Tiburon and Sell filed motions requesting their

  attorney fees and costs on various grounds.

¶ 12     The district court did not rule on the Kleins’ C.R.C.P. 59

  motion (and therefore it was deemed denied as a matter of law).




                                      5
  But the district court deferred ruling on the parties’ motions for

  attorney fees and costs.

¶ 13   While the attorney fees and costs motions were still pending,

  the Kleins appealed the district court’s judgment. The Kleins also

  asserted on appeal that the district court judge was biased against

  them and requested the appointment of a new judge. In addition,

  the Kleins requested an award of attorney fees and costs incurred

  in appealing the judgment. In an unpublished opinion, a division of

  this court affirmed the district court’s judgment and denied the

  Kleins’ additional requests on appeal. Klein v. Tiburon Dev., LLC,

  (Colo. App. No. 14CA2523, Jan. 28, 2016) (not published pursuant

  to C.A.R. 35(f)). The division also dismissed the Kleins’ request for

  attorney fees pursuant to the LOC, concluding that it lacked

  jurisdiction to review the issue because the district court had not

  yet issued a final order on the issue of attorney fees.

              B.    History Subsequent to the Prior Appeal

¶ 14   Following remand, the district court denied the Kleins’ request

  for attorney fees and costs pursuant to the LOC. The district court

  concluded that the Kleins were not the prevailing party as to either

  Tiburon or Sell and that the LOC’s fee-shifting provision alone did


                                     6
  not entitle the Kleins to their attorney fees and costs. The district

  court, however, granted both Tiburon’s and Sell’s separate motions

  for attorney fees pursuant to section 13-17-102, C.R.S. 2016, and

  costs as the prevailing parties, determining that Tiburon and Sell

  were entitled to $53,789 and $56,153, respectively. In support of

  these awards, the district court found the Kleins’ conduct in the

  litigation to be vexatious and improper, their legal claims to be

  substantially groundless, and that the Kleins not only routinely

  disregarded their discovery obligations but “engaged in virtually

  every kind of sanction-worthy conduct” set forth in section

  13-17-102.

¶ 15   Sell subsequently filed a C.R.C.P. 59 motion requesting

  reconsideration of the amount of attorney fees awarded to him, and

  he specifically asked the district court to amend the judgment to

  include attorney fees that he incurred in seeking the award of his

  attorney fees against the Kleins. The court granted Sell’s motion,

  amending the amount of fees awarded to Sell from $54,800 to

  $67,525.




                                     7
                             II.   Discussion

¶ 16   The Kleins raise three claims on appeal. First, the Kleins

  contend that the district court erred in denying their request for

  attorney fees, arguing that the unilateral fee-shifting provision in

  the LOC entitles them to attorney fees and costs incurred to enforce

  the interest provision of the LOC, as they sought to do through their

  third claim for relief. Second, the Kleins contend that the district

  court erred in awarding Sell the attorney fees he incurred in seeking

  an award of fees because Sell failed to carry his burden to prove

  that the Kleins’ defense to his fees motion lacked substantial

  justification. Third, the Kleins contend that the district court’s

  award of fees to Sell unreasonably included fees Sell incurred to

  respond to portions of the post-trial motions that were not relevant

  to the Kleins’ claims against Sell. As discussed below, we reject the

  first and third claims of error, but we conclude that the second

  contention has merit necessitating further proceedings on remand.

  A.    The District Court Did Not Err in Denying the Kleins’ Request
                              for Attorney Fees

¶ 17   The Kleins contend that the district court erroneously denied

  their request for attorney fees pursuant to the fee-shifting provision



                                     8
  of the LOC. The LOC identified Tiburon as the Borrower and the

  Kleins and Kings, collectively, as the Lender.2 Paragraph nine of

  the LOC provides as follows:

             Should this note be referred to an attorney for
             collection Borrower shall pay all of Lender’s
             actual costs, fees (including reasonable
             attorneys’ fees) and expenses resulting from
             such referral.

¶ 18   The district court denied the Kleins’ request for attorney fees

  and costs on grounds that the Kleins were “not the prevailing party”

  and that their request for fees under the LOC “is not supported by

  the facts or the law.” The Kleins contend that paragraph nine is not

  a “prevailing party” provision, and, therefore, the district court erred

  by deciding their entitlement to fees based on a determination of

  which party prevailed in the litigation. They argue that the plain

  language of paragraph nine mandates an award of attorney fees and

  costs in their favor because they “prevailed” on their claim to




  2 Although the LOC identifies the Kleins and Kings collectively as
  the Lender and the Kings were not parties to the litigation, Tiburon
  does not argue on appeal that the lack of participation of the Kings
  in the litigation is an infirmity in the Kleins’ ability to enforce the
  fee-shifting provision of the LOC. Accordingly, we assume that the
  Kleins have the capacity to enforce the Lender’s rights under the
  LOC.

                                     9
  enforce the LOC’s interest provision and that the district court’s

  discretion was limited to deciding the amount of that award.

  Tiburon defends the district court’s decision on the grounds that

  enforcing paragraph nine and awarding the Kleins their attorney

  fees and costs pursuant to the LOC would violate public policy

  based upon the facts and circumstances of this case. We agree

  with Tiburon.

¶ 19   “We review a district court’s interpretation of a contractual fee-

  shifting provision de novo.” Blooming Terrace No. 1, LLC v. KH

  Blake St., LLC, 2017 COA 72, ¶ 25. “Contractual fee-shifting

  provisions are generally valid under Colorado law,” and “a fee-

  shifting provision need not be mutual to be enforceable.” Morris v.

  Belfor USA Grp., Inc., 201 P.3d 1253, 1260 (Colo. App. 2008) (citing

  Butler v. Lembeck, 182 P.3d 1185, 1189-90 (Colo. App. 2007)). But

  a fee-shifting provision, like any contractual provision, may not be

  enforced as written if doing so would violate public policy. See S.

  Colo. Orthopaedic Clinic Sports Med. & Arthritis Surgeons, P.C. v.

  Weinstein, 2014 COA 171, ¶¶ 20-21 (imposing a “reasonableness”

  requirement in a contractual fee-shifting agreement as a matter of

  public policy because “a starkly absolute fee-shifting provision that


                                    10
  does not impose a reasonableness requirement on the amount of

  attorney fees and costs awarded contravenes public policy”); see

  also Fed. Deposit Ins. Co. v. Am. Cas. Co. of Reading, 843 P.2d
1285, 1290 (Colo. 1992) (“It is a long-standing principle of contract

  law that a contractual provision is void if the interest in enforcing

  the provision is clearly outweighed by a contrary public policy.”).

¶ 20   The fee-shifting provision in paragraph nine is not, by its

  terms, a prevailing-party provision. Instead, it entitles the Kleins,

  as the Lender, to recover “all” of their attorney fees and costs

  incurred as a result of any “referr[al] to an attorney for collection” of

  the LOC, without regard to whether they prevail in such efforts and

  no matter their own conduct in the course of the ensuing

  proceedings. Indeed, the Kleins contend that they are entitled to

  have paragraph nine enforced in their favor notwithstanding (1)

  their nominal success on their claim to enforce the LOC and (2) the

  fact that they were ordered to pay all of Tiburon’s attorney fees

  pursuant to section 13-17-102. For the reasons set forth below, we

  conclude that enforcing paragraph nine in favor of the Kleins under

  the facts as determined by the district court and supported by the

  record would violate public policy.


                                     11
¶ 21   First, although paragraph nine is not a prevailing-party

  provision, determining who prevailed is critical to resolving the

  issue of whether enforcing the provision in the Kleins’ favor violates

  public policy. And the Kleins were not the prevailing party in any

  meaningful way. When determining entitlement to fees under a fee-

  shifting provision of a contract, “[t]he determination of which party

  prevailed is committed to the discretion of the trial court and is

  subject to an abuse of discretion standard of review on appeal.”

  Dennis I. Spencer Contractor, Inc. v. City of Aurora, 884 P.2d 326,

  328 n.6 (Colo. 1994) (citing Smith v. Freeman, 921 F.2d 1120, 1122

  (10th Cir. 1990)); see also Wheeler v. T.L. Roofing, Inc., 74 P.3d 499,

  503 (Colo. App. 2003).

¶ 22   The district court concluded that the Kleins “were not the

  prevailing party as to either Defendant in this action.” In support of

  that conclusion, the district court made the following findings,

  which are amply supported by the record:

        “[T]here is no legitimate question about who prevailed.

          Defendants defeated Plaintiffs’ claims against them (minus

          $1.00), and prevailed on Tiburon’s counterclaim.”




                                    12
        “Defendants withstood [the Kleins’] litigious onslaught and

          ultimately defeated [the Kleins’] goal of forcing a buyout of

          their interests.”

        “Collecting unpaid interest on a note was such a trivial part

          of the case that [the Kleins] did not even bother to present

          damages evidence with respect to it.”

¶ 23   The Kleins contend that the district court’s prevailing-party

  analysis focused too broadly. They contend that the analysis

  should have focused only on whether they prevailed on their claim

  for interest under the LOC, a claim on which they were awarded

  nominal damages of one dollar. We disagree. Even if the germane

  prevailing-party analysis should be limited to a subset of the claims

  in the litigation, it should nevertheless focus on the entire claim

  related to the LOC. And even doing so, the record supports the

  district court’s conclusion that they were not the prevailing party.

¶ 24   The gravamen of the Kleins’ claim for breach of the LOC was

  that Tiburon breached the LOC by offsetting the amount its

  members owed the Kleins under the LOC against contributions the

  borrower-members had made to cover operating expenses. Indeed,

  a considerable portion of the litigation was dedicated to this

                                    13
  contention. The district court concluded that “the accounting

  prepared by Mr. King was substantially fair and accurate and that

  any inaccuracies were immaterial.” The Kleins lost this part of the

  LOC claim in its entirety.

¶ 25   The only part of the LOC claim that the Kleins prevailed on

  was that they were owed interest on the LOC. The district court

  concluded, with record support, that this claim was “uncontested”

  and “only a small part” of the LOC claim, which was “itself only a

  very minor part of the litigation.” The inconsequential nature of the

  claim for interest was highlighted by the district court’s finding that

  the Kleins “did not even bother to present damages evidence with

  respect to it.”

¶ 26   In short, the Kleins lost the predominant and only contested

  part of the LOC claim, and they only nominally prevailed on the

  secondary and uncontested issue of the entitlement to interest on

  the LOC. Based on the district court’s findings, it would have been

  an abuse of discretion for it to conclude that the Kleins were the

  prevailing party on the LOC claim. Cf. Bedard v. Martin, 100 P.3d
584, 593 (Colo. App. 2004) (“When each party prevails in part, the

  trial court generally must select one party as the overall winner for


                                    14
  purposes of the fee-shifting agreement.”); Wheeler, 74 P.3d at 503

  (Contractual fee-shifting provisions “generally contemplate that the

  prevailing party will be entitled to recover its attorney fees and that

  there will be one winner and one loser regarding payment of those

  fees.”). Thus, the record only supports one conclusion on the LOC

  claim — that Tiburon prevailed.

¶ 27   In addition to not prevailing in any meaningful way on their

  LOC claim, the Kleins were sanctioned for their conduct during the

  course of the litigation. The district court made the following

  findings, with record support:

        “[The Kleins] routinely failed to comply with their duty to

          confer to resolve disputes, failed to comply with dispute

          resolution procedures agreed-upon in the parties’ Operating

          Agreement, and threatened non-parties with Rule 11

          sanctions and perjury.”

        “[The Kleins’] conduct needlessly expanded the proceedings

          and ran up the other side’s costs — which appears to have

          been the whole point.”

        “[The Kleins’] conduct in this litigation — largely taken

          through and with the willing assistance of Frank/Klein P.C.

                                     15
          — was of such nature as to require sanctions under

          C.R.S. § 13-17-102.”

        “[The Kleins] engaged in virtually every kind of sanction-

          worthy conduct enumerated in [section 13-17-102] over the

          course of this case, including bringing claims that lacked

          substantial justification or were interposed for delay or

          harassment, and unnecessarily expanding the proceedings

          by improper conduct.”

¶ 28   Due to this conduct, the Kleins were ordered to pay all of

  Tiburon’s attorney fees, including the fees Tiburon incurred in

  defending the Kleins’ LOC claim. The Kleins have not appealed this

  part of the district court’s order. It would be antithetical to the

  purpose of section 13-17-102 to enforce paragraph nine in their

  favor given the sweep of the sanctions imposed against them. See

  § 13-17-101, C.R.S. 2016; cf. Wheeler, 74 P.3d at 503 (A

  contractual fee-shifting provision “is not intended to result in each

  side paying the other’s fees.”).

¶ 29   In summary, we conclude that enforcing a unilateral fee-

  shifting provision in favor of a non-prevailing party that itself was

  sanctioned for frivolous and vexatious conduct would violate public


                                     16
  policy. Accordingly, we affirm the district court’s denial of attorney

  fees and costs to the Kleins. See People v. Chase, 2013 COA 27,

  ¶ 17 (“[W]e may affirm a trial court’s ruling on grounds different

  from those employed by that court, as long as they are supported

  by the record.”).

       B.    The District Court Erred By Awarding Sell Fees Incurred In
                                    Seeking Fees

¶ 30        The party seeking an award of attorney fees bears the burden

  of proving, by a preponderance of the evidence, his or her

  entitlement to the award. Regency Realty Inv’rs, LLC v. Cleary Fire

  Prot., Inc., 260 P.3d 1, 8 (Colo. App. 2009). A party awarded its fees

  pursuant to section 13-17-102 is not automatically entitled to

  recover expenses incurred in pursuing such an award of fees, even

  when successful. Bd. of Cty. Comm’rs v. Kraft Bldg. Contractors,

  122 P.3d 1019, 1022 (Colo. App. 2005). Instead, to support an

  award of attorney fees incurred in seeking fees pursuant to section

  13-17-102, the district court must determine that the sanctioned

  party’s defense to that motion lacked substantial justification. Id.;

  Foxley v. Foxley, 939 P.2d 455 (Colo. App. 1996). We review the

  reasonableness of a district court’s award of attorney fees for an



                                       17
  abuse of discretion. Crandall v. City & Cty. of Denver, 238 P.3d
659, 661 (Colo. 2010).

¶ 31   The Kleins contend that the district court erred by amending

  the initial fee award to Sell to include the attorney fees Sell incurred

  in seeking the initial award of fees. The Kleins contend that Sell

  failed to carry his burden to prove that the Kleins’ defense to Sell’s

  fees motion lacked substantial justification, and that the district

  court never found that the Kleins’ defense was frivolous, as

  necessary to support such an award. Sell responds that the

  amended judgment is supported by the district court’s findings of

  fact and the court’s order in which it determined that he satisfied

  his burden of proof. Sell further contends that the Kleins waived

  any right to dispute his entitlement to these fees when they

  voluntarily satisfied the court’s initial fee award, which included

  some portion of the fees he incurred in seeking fees.

¶ 32   We conclude that the district court’s amendment of its initial

  fee award to include fees Sell incurred in seeking fees was error.

  We further conclude that the Kleins did not waive or otherwise moot

  their right to appeal the propriety of the amended award through

  partial payment of the initial fee award.


                                    18
¶ 33   An award of fees incurred in seeking fees under section 13-17-

  102 must be supported by a determination in the record that the

  sanctioned party’s defense to the fees motion lacked substantial

  justification. Kraft, 122 P.3d at 1022-23. But the record here

  contains no such determination. Nor does the district court’s

  statement that Sell satisfied his burden of proving his entitlement

  to fees satisfy this requirement. Indeed, Sell did not meet his

  burden. Nowhere in Sell’s C.R.C.P. 59 motion did he substantively

  argue that the Kleins’ defense to his fees motion was frivolous.

  Instead, he discussed only the frivolity of the Kleins’ claims at trial.

  Sell’s only reference to the Kleins’ defense to his fees motion was his

  statement that it “would have been among the documents the Court

  stated it had reviewed” in reaching its decision to award fees to

  defendants. This is insufficient where the court made no

  particularized findings concerning the merits of the Kleins’

  opposition to Sell’s fees motion. Foxley, 939 P.2d at 460 (“Absent a

  finding that the defense to a motion for fees . . . lacks substantial

  justification, fees and costs may not be awarded for challenging that

  defense.”).




                                     19
¶ 34   Nor are we persuaded by Sell’s contention that Parker v. Davis,

  888 P.2d 324 (Colo. App. 1994), supports his entitlement to these

  fees. In Parker, the court granted an award of fees incurred in

  seeking fees in the absence of a specific finding that the sanctioned

  party’s defense was frivolous only because that party had “made

  statements on the record that precluded the need for proof on this

  issue.” Id. at 327. Sell cites no analogous statements made by the

  Kleins here, so Parker is readily distinguishable.

¶ 35   The record confirms that the Kleins’ objection to Sell’s fees

  motion did not lack substantial justification. An argument is not

  frivolous or groundless when it has a rational basis in fact and law,

  and the district court’s mere rejection of an argument does not

  render it frivolous. Kraft, 122 P.3d at 1022. The Kleins’ objection

  to Sell’s fees motion argued, inter alia, that an adverse fee award

  would be inconsistent with their claim to collect interest on the

  LOC; argued that an award of fees as to a claim on which there was

  conflicting testimony was error; and cited case law that provided

  rational, though ultimately not persuasive, support for these

  arguments. The district court’s rejection of the Kleins’ defense does




                                    20
  not justify an inference that their defense lacked substantial

  justification. And the district court made no finding that it did.

¶ 36   We disagree that the Kleins’ payment of the initial fee award, a

  portion of which included Sell’s fees incurred in seeking fees, waives

  or moots their claim on appeal. As the supreme court stated in

  USAA v. Parker, 200 P.3d 350 (Colo. 2009):

            The general rule is that one against whom a
            judgment or decree for a sum of money has
            been rendered does not, by voluntarily paying
            or satisfying it, waive or lose his right to review
            it upon a writ of error or appeal unless such
            payment or satisfaction was by way of
            compromise or with an agreement not to pursue
            an appeal or error proceeding.

  Id. at 357 (quoting Reserve Life Ins. Co. v. Frankfather, 123 Colo.
77, 85, 225 P.2d 1035, 1039 (1950)).

¶ 37   Because the record does not show any agreement between the

  Kleins and Sell that satisfaction of the initial fee award would

  preclude any later appeal, this general rule controls. The partial

  payment of Sell’s fees incurred in seeking fees thus does not waive

  any portion of the Kleins’ claim on appeal.

¶ 38   For these reasons, we conclude that the district court erred in

  including in its fee award the fees incurred by Sell in pursuing his



                                    21
  motion for fees against the Kleins. We reverse the court’s order

  amending the judgment amount awarded to Sell for attorney fees

  and direct the court on remand to subtract the amount of those fees

  from the award.

       C.   The District Court’s Award of Attorney Fees To Sell For
         Responding To The Kleins’ Rule 59 Motion Was Not An Abuse
                                 Of Discretion

¶ 39    The determination of what constitutes reasonable attorney fees

  is a question of fact for the district court and will not be disturbed

  on review unless it is patently erroneous and unsupported by the

  evidence. Am. Water Dev., Inc. v. City of Alamosa, 874 P.2d 352,

  384 (Colo. 1994). We review the reasonableness of the amount of

  attorney fees awarded for an abuse of discretion. Crandall, 238
P.3d at 661. The district court must make sufficient findings to

  permit appellate review of an attorney fees award. Yaekle v.

  Andrews, 169 P.3d 196, 201 (Colo. App. 2007), aff’d, 195 P.3d 1101

  (Colo. 2008).

¶ 40    The Kleins contend that the district court abused its discretion

  by awarding Sell fees incurred in responding to their C.R.C.P. 59

  motion, which they contend had little or nothing to do with Sell.

  The Kleins argue that by incurring more than $6000 in fees to


                                     22
  respond, Sell violated his duty to mitigate fees under section

  13-17-102, and the award of fees was therefore unreasonable. The

  Kleins also contend that the district court did not make sufficient

  findings to permit appellate review. We disagree that the district

  court abused its discretion.

¶ 41   Sell was entitled to file a response to the Kleins’ C.R.C.P. 59

  motion, in which the Kleins requested, inter alia, that the court

  grant a new trial. The remedies the Kleins requested — and the

  repeated framing of the disputed issues in reference to the

  “Defendants,” instead of merely defendant Tiburon — were such

  that it was not unreasonable for Sell to respond to the entirety of

  the Kleins’ motion.

¶ 42   Nor can we conclude that Sell breached his duty to mitigate

  fees — for the foregoing reasons and because the award of $6000 to

  Sell for fees incurred to file a response did not render the resultant

  fee award “grossly out of proportion to the seriousness of the

  issue[s] in dispute.” Kraft, 122 P.3d at 1023.

¶ 43   We also conclude that the district court’s findings supporting

  the award of attorney fees to Sell are sufficient to permit appellate

  review. The Kleins’ argument focuses only on the content of the


                                    23
  district court’s July 7, 2016, order amending the amount of the fees

  award. But the July 7th order, although cursory, merely corrected

  the amount of the judgment set forth in the court’s May 2, 2016,

  order. The Kleins do not address whether the court’s May 2nd

  order includes findings and discussion sufficient to permit appellate

  review of the award. We conclude that it does.

¶ 44   For these reasons, we conclude that it was not an abuse of

  discretion for the district court to award Sell the attorney fees he

  incurred to respond to the Kleins’ C.R.C.P. 59 motion, and that the

  decision is supported by findings in the record.

                             III.   Conclusion

¶ 45   We affirm the district court’s judgment denying an award of

  attorney fees and costs to the Kleins. In addition, we affirm the

  district court’s judgment awarding Sell the attorney fees he

  incurred to respond to the Kleins’ C.R.C.P. 59 motion. We reverse

  the district court’s judgment insofar as the court awarded Sell the

  attorney fees he incurred in seeking fees against the Kleins, and we

  remand the case with instructions for the district court to subtract

  the amount of such fees from the award.

       JUDGE GRAHAM and JUDGE CASEBOLT concur.


                                     24